Citation Nr: 1244133	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a left knee disability.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to March 1988 and from July 1993 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a combined 10 percent rating for the Veteran's left knee disability.  A May 2007 rating decision increased the combined rating for the Veteran's left knee disability to 20 percent, effective February 17, 2006 (the date of the claim).  The Board upheld the RO's May 2007 decision in a March 2011 decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued an order that vacated the March 2011 Board decision and remanded the matter on appeal for re-adjudication consistent with the instructions outlined in a September 2011 Joint Motion for Remand (Joint Motion) by the parties.  In December 2011, the Board remanded the case for additional development and to satisfy notice requirements.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

In August 2012, the Veteran underwent a VA knee and lower leg examination.  The examiner noted that the Veteran had recently (in July 2012) undergone surgery to repair a left knee medial meniscus tear and that he was currently in post surgical rehabilitation and undergoing physical therapy.  The examiner opined that the Veteran's left knee medial meniscal tear was the direct result of his service-connected left knee condition.

The Board finds that records pertaining to the Veteran's left medial meniscus tear and surgery to repair it are critical evidence that must be considered in the adjudication of his claim.  Inextricably intertwined with this claim is the unadjudicated (based on the record available) matter of whether a temporary total (convalescent) rating under 38 C.F.R. § 4.30 is warranted for the Veteran's left knee disability for any period of time under consideration.  [As an award of a temporary total rating for any period of time would render moot the question of entitlement to an increased rating for such period of time.]  Furthermore, records leading up to the surgery may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  

The most recent treatment records associated with the record are in Virtual VA and are dated in May 2012 (prior to the July 2012 left knee surgery).  All records relating to the July 2012 surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy) have a bearing on the instant claim and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his left knee disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, to specifically include all records pertaining to the Veteran's July 2012 left knee surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy).  The RO should also specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his left knee disability since May 2012.  If any records requested are unavailable, the reason must be explained for the record.

2.  The RO should ensure that the development sought is completed, arrange for any further development suggested by the additional evidence received, and then re-adjudicate the claim (to include consideration of whether a convalescent rating under 38 C.F.R. § 4.30 is warranted at any time during the period under consideration).  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to ensure that all necessary development is completed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

